DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 06/29/2022 has been entered. Claims 1-2, 4-6, 8, 10-11, 13 & 15 remain pending in the application. Claim 9 has been cancelled by applicant in the Amendment. The 35 U.S.C 112(b) claim rejections as set forth in the Non-Final Rejection mailed 03/29/2022 have been withdrawn in light the of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, 10-11, 13 & 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-6, 8, 10-11, 13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (JP2008255228A - see machine translation attached) and Jiang (U.S PG Pub 20120236255A1) and Itagaki (U.S Patent 5384341A) and Kawai et al (U.S PG Pub 20050168690A1).
Regarding claim 1, Hamada, drawn to the art of a primer composition [0061] for application to plastics, with acetate resin being one of the plastics (i.e. can be used for TAC which is an acetate resin) [0062], discloses a primer as instantly claimed. 
Hamada discloses a composition with an acrylic methacrylate copolymer (component A) [0010]; [0028-0030] in the weight range of 10 to 50 wt% [0052], and a functional urethane acrylic oligomer (component B) in the weight range as claimed [0052]; [0031-0033]. Hamada discloses that the urethane acrylic oligomer has preferably 2 to 3 meth acrylic groups and thus has a low number of repeating units, which makes it an oligomer. 
Hamada discloses a crosslinking agent (polyfunctional monomer (component (C))) in the weight range as instantly claimed [0052]; [0034-0047]. Hamada discloses that the polyfunctional monomer (C) has two or more functional groups and they can be acrylic or acrylate or both acrylic/acrylate [0046-0047]. Hamada also discloses that the polyfunctional monomer can be pentaerythritol tri methacrylate [0035]. Hamada further discloses a photoinitiator (i.e. UV initiator) in the weight range as claimed [0029]; [0049]; [0052]. 
Hamada also discloses a solvent [0054], that is an acetate or ketone [0054], and further discloses the solvent to be 70% by weight, as Hamada discloses that the methacrylic polymer is obtained as a solution of MEK containing 30% by weight of the methacrylic polymer (A), which would mean that the rest of it would be solvent thus the solvent being 70% by weight. Hamada also discloses the acrylic methacrylate copolymer having a molecular weight between 80000-90000 g/mol [0030] which is the same or similar as disclosed in the instant specification (see instant specification [0009], thus disclosing a similar or same acrylic methacrylate copolymer, which would have the same or similar properties as instantly claimed (acid number). Hamada has also disclosed the thickness of the primer upon drying to be 1 to 30 micrometer [0064], thus forming an overlapping and encompassing range with the instantly claimed range. 
Furthermore all the ranges as disclosed by Hamada form overlapping and encompassing ranges with the instantly claimed ranges, and the courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).

Further, with regards to the step of adhering a TAC or TAC-PVA-TAC film to a polymerized or polymerizable material using a primer, this step is disclosed by Jiang.
Jiang, is also drawn to the art of laminating a functional film to an optical base element and a tri-layer adhesive system for use in the method (Abstract). Jiang discloses laminating a polarized film (functional film) such as a TAC/PVA/TAC film and a plastic lens (optical base element) [0007]; [0034]; [0031]. Jiang also discloses laminating a TAC film to a plastic lens as Jiang discloses that other functionalized layer films could be TAC based film material [0034], and this is after disclosing the previous embodiment of a TAC/PVA/TAC film, thus suggesting two different embodiments, wherein the functionalized layer is a TAC/PVA/TAC film or a TAC film [0034]. Jiang also discloses the plastic lens/optical base elements can be polycarbonate. Jiang also discloses laminating a functionalized film (i.e. TAC film or TAC/PVA/TAC laminate) with a polyurethane adhesive (i.e. polymerizable material) [0031]; [0035-0036], and discloses casting or applying heat and pressure to form the laminate [0031]. Jiang further discloses that such a process can provide a laminate/lens with good optics, high cosmetic quality and very good mechanical performance [0011].
	It would have been obvious to an ordinarily skilled artisan to have modified the method of Hamada, with the step of laminating an adhesive/primer composition with a TAC film or TAC/PVA/TAC film and a plastic lens or polymerizable material (polyurethane latex adhesive), as disclosed by Jiang, to arrive at the instant invention, in order to obtain a laminate/lens with good optics, high cosmetic quality and very good mechanical performance. 

Further, in the event the applicant disagrees with the explanation provided above as pertaining to the solvent wt.% of Hamada, it is known to have a solvent in the wt.% as instantly claimed in a primer/adhesive composition, as disclosed by Itagaki.
Itagaki, drawn also to an UV curing adhesive composition (Column 1, lines 5-20) comprising alkyl methacrylate (Column 3, lines 10-21), discloses a solvent which is ethyl acetate being present in a wt.% of 48.8% (100 parts of ethyl acetate out of total 205 parts) (Column 18, lines 39-44; Column 24, lines 22-27), which is very close to the instantly claimed range. Itagaki discloses that the parts refers to parts by weight as can be understood from the disclosure’s mention of parts (Column 3, lines 10-13). The courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05(I)). Itagaki also discloses that such an adhesive composition has excellent coating workability and also that the adhesive force and heat resistant cohesive force after curing are excellent (Column 2, lines 53-57).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Hamada and Jiang, with the solvent being present in or close to the instantly claimed range as disclosed by Itagaki, to arrive at the instant invention, in order to obtain adhesive composition with excellent coating workability and the adhesive force and heat resistant cohesive force after curing being excellent.

With regards to the limitations of coating a primer on the TAC or TAC laminate film, this step is known from Hamada and Jiang, as they discloses a TAC film or TAC film laminate being coated with a primer and laminated with a polymerizable material. With regards to the step of casting the coated TAC or TAC laminate film with the polymerizable material, wherein the polymerizable material is allyl diglycol carbonate, this step is known from Kawai.
Kawai, drawn also to the art of a plastic lenses and sheet like elements [0001-0002], discloses a light control sheet (1) and two transparent sheets (2) layered on both sides of the light control sheet, a curable resin (i.e. primer) (3), layered/coated on both sheets (2), and a polymerizable resin layer (4) (i.e. polymerizable material) (Figure 1; [0068]). Kawai discloses the transparent sheets (2) to be TAC films [0147]. Kawai discloses the step of casting the coated TAC film or TAC laminate in the polymerizable material, as Kawai discloses the polymerizable resin layer being formed in a  cast polymerization step which includes casting the functional laminate (layers 1 & 2) coated with the curable resin (3) by embedding in a polymerizable resin composition within a mold [0044]. Kawai also discloses that the polymerizable resin is an allyl diglycol carbonate, as Kawai discloses the monomer to be CR-39 [0157], which is disclosed by applicant to be a suitable polymerizable material in instant specification (see instant specification [0002 & 0008 & 0035]).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Hamada, Jiang, and Itagaki, with the steps of casting the coated TAC or TAC laminate film with the polymerizable material wherein the polymerizable material is allyl diglycol carbonate, as disclosed by Kawai, in order to have a laminate that is easy to bend and can be easily maintained after bending [0034], and a laminate that can withstand harsh conditions during cast polymerization [0032].

Regarding claim 2, the instant limitations have been disclosed by Hamada (see claim 1 rejection above).

Regarding claim 4, the instant limitations have been disclosed Hamada (see claim 1 rejection above).

Regarding claim 5, the instant limitations have been disclosed by Hamada (see claim 1 rejection above).

Regarding claim 6, the instant limitations have been disclosed by Hamada (see claim 1 rejection above). Hamada discloses the same or similar methacrylate copolymer as the instant application, as both methacrylate copolymers have similar molecular weights, and as such, this would mean that both methacrylate copolymers (the one disclosed by Hamada, and the one as instantly claimed) would have the same or similar properties, which would include an acid number between 10 to 80. The presently claimed properties would obviously have been present once the same or similar product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Regarding claim 8, the instant limitations have been disclosed by the combination of Hamada and Jiang (see claim 1 rejection above).

Regarding claim 10, the instant limitations have been disclosed by the combination of Hamada and Jiang (see claim 1 rejection above).

Regarding claim 11, the instant limitations have been disclosed by the combination of Hamada and Jiang (see claim 1 rejection above).

Regarding claim 13, the instant limitations have been disclosed by the combination of Hamada, Jiang, and Itagaki (see claim 1 rejection above).

Regarding claim 15, the instant limitations have been disclosed by the combination of Hamada, Jiang, and Itagaki (see claim 1 rejection above). The combination of Hamada, Jiang, and Itagaki disclose the same or similar primer composition as instantly claimed, and as such it can be reasonably expected that the primer composition would have the same properties (i.e. pencil hardness) as the instantly claimed primer composition. The presently claimed properties would obviously have been present once the same or similar product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Response to Arguments
Applicant’s arguments, see pages 4-6 of Amendment, filed 06/29/2022, with respect to the rejection(s) of claim(s) 1-2, 4-6, 8, 10-11, 13 & 15 under 35 U.S.C 103 have been fully considered and are persuasive.  Applicant argues that neither of Hamada, Jiang, and Itagaki discloses the steps of casting the coated TAC film or laminate with a polymerizable resin material that is ally diglycol carbonate, and this is found to be persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hamada, Jiang, Itagaki, and Kawai. Kawai has disclosed the specific polymerizable material as claimed and has also disclosed a polymerization casting process. 
With regards to applicants assertion that Hamada does not disclose the thickness, Hamada has disclosed the primer being between 1 to 30 micrometer when dried to form a film, thus Hamada does disclose a thickness of the primer in a range that overlaps and encompasses the instantly claimed range (see claim 1 rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712